OFFICE   OF   THE   ATTORNEY      GENERAL   OF   TEXAS
                                AUSTIN




Honorable M. A. (Bill) Bundj, Chairman
$leerosynar~Inreatlg*tlq Committee
706VanBuren
Wichita Falls, Texas
Dear Sir:




                                                   Inrtltutloaunder
                                                  18lons of Hour0
                                                0. 666 and Senate
                                                o. 114, 48th bgia-
                                                   And a related Quea-

                                         opln&)rfof this deqertmnt




                             And further, will he be in
     his legal rights to draw the salary of the super-
     intendent under snoh aondltlonsrw
          Senate Bill No. 114, Chapter 65, Acts 48th Leglslr-
turs, presoribes the quallrloatlonsof the superintendentof
a State Hospital, as follows:
          "lSectlOn 1. The Superintendentof eaoh
     State Hospital shall be a married man, a skilled
Honorable M. A. (Bill) Bundy, page 2


      phyalcian authorized to praotloe taedlclndln Texas,
      and shall have not 1esa than five (5) yeara ex-
      perience in the treat.ment OS mental diseases. He
      ahall reside at the hospital vlth his family and
      shall devote his time exclusivelyto the duties
      OS hla offlae, and say be removed by the State
      Board of Control for good cause after a trial in
      a court of competent jurisdictionln Trarir Coun-
      ty, Texas, and a judicial determinationof whether
      good cause exists  for such removal.
            "'900. 2. Good aause, as referred to ln the
      preceding Article means oo=isslon OS any felony
      or any other offense Lnvolvlng moral turpitude
      or of the Sallure and refusal OS any Superlntend-
      ant OS any eleemssynaryinstitutionin the State
      OS Texas to knowingly and willfully refure to
      oarry  out the duties presarlbedby the Leglsla-
      ture or by the State Board OS Control.
           "I. . ..I"

          It 1s noted that the statute  states in positive terms
t&t  the superintendent"shall reside at the hospital." Or-
dinarily, when used in a btatute, the word "shall" or “must”
1s of mandatory eifeot; but a statute  la sometimesheld to be
directory notwithstandingthe use OS the word "shall." 39 Tex.
Jur. 37, "Statutea';Hesa & Skinner Engineering Co. v. Turney,
109 'Pox.208, 203 3. W. 593; MoLaren v. State, 82 Crlm. Rep.
449, lgg s. w. 811. We find nothing ln the wording of this
statute to lndioate that the word "shall" was not here used
in the ordinary.and lmperatlve~sen8e. And especially la this
true in view OS the Pact that this language follows lmmodlats-
lg after the requirement that the superintendent"shall heve
not less than five (5) yeara experlonce in the treatment of
mental'dlaeasea,"and lmmedlatelypreoedes the requirementthat
he "shall devote his time axoluslvelyto the duties OS his OS-
Slce."
          It 1s therefore the opinion of this department that
the superintendentOS each State Hospital Is required by law
to live at the hospital.
         The answer to your second question  1s governed by
the general provisions of the current blennlal appropriation
Honorable M. A. (Bill) Bundy, psge 3


to eleamosynsrglnatltutlona,vhlch inoludes salary appro-
priations for all au erintendentoof State Hospitals. This
la House Bill No. 66% Chap. 398, Acts 48th Legislature,
Reg. Sess. Among suoi genaral provisions 1s the following
(P.   767):
            "No salary ahall be paid to any person un-
       1488 such person aotually dlsoharges assigned
       duties.'
          As we have soon above, resldonoe at.the hospital
la on4 of the dutlss assigned to the superlntendcntof each
State Hospital.
          It Is therefore our SurtheF opinion thst wllful
rallurs or refusal of the superintendentof a State Hospital
to reside at the hospital will work a rorfelture of hi8 right
to drav the salary attached to such position,
          Thla opinion, of oours4, Is based upon the assump-
tion that.the State has provided for, and made available to,
the Superintendentsuitable living quartersfor hlmsolf and
his Ssally at the State Hospital et whloh he 1s Superintend-
ent.
                                         Yours very   truly



                                    -w
                                                  W. R. Allen
                                                    Assistant
WRA:db                          I
dlC.C?.